        Case 1-21-40977-nhl           Doc 24      Filed 04/28/21    Entered 04/28/21 16:22:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                             Chapter 11

         M1 DEVELOPMENT LLC,                                       Case No.: 21-40977-jmm

                                    Debtor.
-------------------------------------------------------------X

                                       AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss:
COUNTY OF SUFFOLK                  )

         EVERLYN MEADE-BRAMBLE, being duly sworn, deposes and says:

         Deponent is not a party to this action, is over 18 years of age and resides in Bronx, New
York;

        On the 28th day of April, 2021 deponent served the ORDER ESTABLISHING BAR
DATE FOR THE FILING OF PROOFS OF CLAIM AGAINST DEBTOR, M1
DEVELOPMENT LLC, PURSUANT TO BANKR. RULE 3003(c)(3), upon the
attorneys/parties listed on the annexed list at the addresses listed, said addresses designated for
that purpose, by depositing a true copy of same enclosed in a postpaid, properly addressed wrapper
in an official depository under the exclusive care and custody of the United States Postal Service
within the State of New York by First Class Mail and International Mail First Class to:

See attached list

                                                                   S/Everlyn Meade-Bramble
                                                                   Everlyn Meade-Bramble

Sworn to before me this
28th day of April, 2021

s/Avrum J. Rosen
AVRUM J. ROSEN
Notary Public, State of New York
No. 02RO4872542
Qualified in Suffolk County
Commission Expires September 8, 2022
     Case 1-21-40977-nhl        Doc 24   Filed 04/28/21   Entered 04/28/21 16:22:40




Via First Class Mail:

148 West Lender LLC
c/o Maquire Capital Group
10 West 33rd Street Suite 516
New York, NY 10001-3306

179 Richardson Street Lender LLC
370 Lexington Avenue Suite 1812
New York, NY 10017-6579

179 Richardson Villa LLC
124-4 Metropolitan Avenue
New York, NY 11415-2712

54 Dupont Holdings LLC
c/o Mark J. Nussbaum, Esq
225 Broadway Suite 1020
New York NY 10007-3710

Blank Rome LLP
Attn: Craig M. Flanders
1271 Avenue of the America
New York, NY 10020-1303

Goldman Sachs Bank USA
15303 Ventura Boulevard
Suite 70
Sherman Oaks, CA 91403-3110

Hamptons Partners LLC
60 Cutter Mill Road Suite 505
Great Neck, NY 11021-3104

Maxim Credit Group LLC
660 Madison Avenue Suite 1700
New York, NY 10065-8446

R E One Stop Solution LLC
99 Washington Avenue Suite 805-A
Albany, NY 12210-2822

Rafi Manor
744 Lefferts Avenue Apt 4R
Brooklyn, NY 11203
      Case 1-21-40977-nhl       Doc 24   Filed 04/28/21   Entered 04/28/21 16:22:40




Realya Crown Heights, LLC
c/o Corporation Service
80 State Street
Albany, NY 12207-2541

S3 RE Funding III LLC
444 Madison Avenue FL 41
New York, NY 10022-6909

Jerry A. Montag
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018-1618

Stormfield Capital Funding I, LLC
200 Pequot Avenue
South Port CT 06980-1371

Tamir Law Group
255 Broadway, FL 39
New York, NY 10007-5602

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-4811

Securities & Exchange Commission
Northeast Regional Office
Woolworth Building
233 Broadway
New York NY 10279-0001

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia PA 19101-7346


Via International Mail First Class:

Ontario Wealth Management
2950 Keele Street Suite 201
Toronto, ON, M3M2H2
